                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

BENJAMIN SPECTOR,

                Plaintiff,

v.                                                 Case No: 2:17-cv-650-FtM-99CM

SUZUKI MOTOR CORPORATION,

                Defendant.


                                         ORDER

        This matter comes before the Court upon review of the Stipulation and Joint

Motion to Permit David Carlton, Esquire to Serve as Mediator filed on January 8,

2019.       Doc. 54.   Under this case’s Amended Case Management and Scheduling

Order (“CMSO”), the parties are required to mediate on or before February 28, 2019.

Id. at 1; Doc. 46. The CMSO indicated Donna Tisch would serve as the mediator in

the case, but Ms. Tisch was not available on the date the parties agreed to for

mediation. Doc. 54 at 1. Therefore, the parties request the Court permit them to

mediate before David Carlton, Esq., who has served as a Florida Circuit Court

mediator since 2012 but is not on the Middle District of Florida’s list of approved

mediators.1 Id. at 2. Given the circumstances and to avoid unnecessarily altering

the CMSO, the Court finds good cause to grant the requested relief.




        1See United States District Court, Middle District of Florida, Certified Mediators,
https://apps.flmd.uscourts.gov/mediator/pub/MediatorList.pdf (last visited Jan. 9, 2019).
      ACCORDINGLY, it is

      ORDERED:

      The Stipulation and Joint Motion to Permit David Carlton, Esquire to Serve

as Mediator (Doc. 54) is GRANTED. The Court will permit David Carlton, Esq. to

serve as the mediator for this case on the scheduled date of February 1, 2019.

      DONE and ORDERED in Fort Myers, Florida on this 9th day of January, 2019.




Copies:
Counsel of record




                                        -2-
